Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Application, Amendments, and/or Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/05/2021 has been entered. 
Claims 31, 32, and 36-41 are pending and currently under consideration.

Withdrawn Objections and/or Rejections
The rejection of claims 33-35 under 35 U.S.C. 112(a) is made moot by cancellation of the claims.

The rejection of claims 31-34, 36, 37, 39, and 40 under 35 U.S.C. 103(a) as being unpatentable over Rasmussen et al. (Nature 469 (7329):175-180, 2011 Jan 13) in view of US Patent No. 5,882,944 (Date of Patent: Mar. 16, 1999) is withdrawn in view of amended claims. 

Claim Rejections under 35 USC § 112 (a)

(i). The following is a quotation of the first paragraph of 35 U.S.C. 112:


(ii). Claims 31, 32, and 36-41 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 

To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  

Claims 31, 32, and 36-40 are drawn to a complex comprising a first opioid receptor and a binding agent specifically binding to the first opioid receptor, wherein the first opioid receptor is a synthetic analog of a naturally occurring second opioid receptor, wherein the binding agent is a VHH antibody that is directed to an intracellular conformational epitope  non-naturally occurring opioid receptor comprises an epitope, in an intracellular portion, the intracellular conformational epitope. The claim also limits the VHH antibody to seven sets of three CDRs. The claims do not require that the first opioid receptor or the non-naturally occurring opioid receptor possess any particular conserved structure nor other disclosed distinguishing feature. While reciting CDRs for the VHH antibody, the claims do not define the intracellular conformational epitope that the VHH antibodies bind. 

The specification discloses eight nanobodies (Tables 2 and 3), which appear to bind six µ opioid receptors (Table 4). However, such an instant disclosure does not adequately support the broad genus of the claimed complexes. Moreover, the specification does not disclose how a naturally occurring opioid receptor differs from a non-naturally occurring opioid receptor in term of chemical structure; the specification does not provide sufficient description in a way such that one of skill in the art can readily identify a naturally occurring opioid receptor from a non-naturally occurring opioid receptor molecule. US Patent No. 5,882,944 teaches opioid receptors, including µ opioid receptor that are expressed by 

 (iii) Response to Applicant’s argument
Applicant argues that the VHH antibodies are adequately described in that a partial structure is provided and in that the partial structure provided provides an art recognized correlation between structure and function. Applicant’s argument has been fully considered but is not deemed to be persuasive because the claims recite only the CDRs for the VHH antibody and there is no recitation of the intracellular conformational epitope that the VHH antibody binds. 

Applicant argues that the claims recite that the first opioid receptor has the same epitope as the second opioid receptor. As such, a person of ordinary skill in the art at the time of the present application would have concluded that the first opioid receptor is also adequately described at least the in that a partial structure is provided (the epitope that binds to the one of the defined sets of CDRs in a VHH antibody) and in that the partial structure provided provides a demonstrated correlation between structure and function (it binds to the one of the defined sets of CDRs in a VHH antibody). 


Conclusion
No claims are allowed.

Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruixiang Li whose telephone number is (571) 272-0875. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at the toll-free phone number 866-217-9197.
/RUIXIANG LI/Primary Examiner, Art Unit 1646
February 11, 2021